360 So. 2d 493 (1978)
William J. HOLLAND, Patricia A. Holland and H.O.T. and Associates, Ltd., a Limited Partnership, Petitioners,
v.
Arthur T. TENENBAUM, Jerome J. Topping, Harold Simon and Arthur T. Tenenbaum, Trustee, Respondents.
No. 78-711.
District Court of Appeal of Florida, Fourth District.
July 12, 1978.
Stan L. Riskin of Riskin and Riskin & Dishowitz, Hollywood, for petitioners.
Jan Stuart Dubin, Fort Lauderdale, and William F. Sullivan, Pompano Beach, for respondents.
DOWNEY, Chief Judge.
By Petition for Certiorari we have for review an order of the trial court removing Stan L. Riskin, Esquire, as attorney for the defendants/counterclaimants in the trial court.
It appears that respondents filed a motion to disqualify Mr. Riskin and remove him as counsel for petitioners on the grounds that he had previously represented both parties to this litigation in matters which should now preclude his representing petitioner because it would violate the attorney client relationship. Each of the parties filed affidavits in support of their respective contentions and the trial judge entered an order, after hearing argument but no evidence, removing Mr. Riskin as counsel.
Removal of counsel for one of the parties is a serious matter which should be done only after an adequate hearing. The affidavits filed by the parties do not agree on the issue presented, thus necessitating an evidentiary hearing.
*494 Accordingly, the petition for writ of certiorari is granted and the order being reviewed is quashed and the cause is remanded with directions to hold an evidentiary hearing on the motion to disqualify counsel.
CROSS and DAUKSCH, JJ., concur.